DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 03/07/2022. Claims 1, 2, 9-10, 13 and 14 have been amended. Claim 3 has been cancelled. Claims 15-34 have been added. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Terminal Disclaimer
4.	The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,587,810 and 11,010,867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Erol C. Basol (Reg. No. 65,150) on March 11th, 2022.
The application has been amended as follows: 
Claim 1 (Currently amended) A method comprising: 
at a first electronic device in communication with a display device and a camera: 
 	displaying, via the display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; 
 	while displaying the first portion of the video content, detecting, via the camera, a second range of movement of the first subject; and 
 	in response to detecting the second range of movement of the first subject: 
 		in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and 
 		in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of  movement is larger than the first range of  movement, displaying, via the display device, a second portion of the video content, larger than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a 

Claim 13 (Currently amended) A non-transitory computer-readable storage medium including instructions, which when executed by a first electronic device in communication with a display device and a camera, cause the first electronic device to perform a method comprising: 
 	displaying, via the display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; 
  	while displaying the first portion of the video content, detecting, via the camera, a second range of movement of the first subject; and 
 	in response to detecting the second range of movement of the first subject: 
 		in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and 
 		in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of  movement is larger than the first range of  movement, displaying, via the display device, a second portion of the video content, larger than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a 

Claim 14 (Currently amended) A first electronic device comprising: 
 	one or more processors; and 
 	memory storing instructions, which when executed by the one or more processors, cause the first electronic device to perform a method comprising: 
 	displaying, via a display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; 
 	while displaying the first portion of the video content, detecting, via a camera, a second range of movement of the first subject; and 
 	in response to detecting the second range of movement of the first subject: 
 		in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and 
 		in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of  movement is larger than the first range of  movement, displaying, via the display device, a second portion of the video content, larger than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a 


Allowable Subject Matter
6.	Claims 1-2 and 4-34 are allowed.
	The following is an examiner’s statement of reasons for allowance:
7.	 Regarding claim 1, the prior art does not teach or fairly suggest “…displaying, via the display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; while displaying the first portion of the video content, detecting, via the camera, a second range of movement of the first subject; and in response to detecting the second range of movement of the first subject: in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of movement is larger than the first range of movement, displaying, via the display device, a second portion of the video content, larger than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a respective portion of the second 

8. 	Claims 4-8 and 11-12 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9.	 Regarding claim 2, the prior art does not teach or fairly suggest “…displaying, via the display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; while displaying the first portion of the video content, detecting, via the camera, a second range of movement of the first subject; and in response to detecting the second range of movement of the first subject: 2 4859-0123-2146, v. 1Application No.: 17/452,167Docket No.: 106842065704 (P22917USC4) in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when  the second range of movement is smaller than the first range of movement, displaying, via the display device, a second portion of the video content, smaller than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a respective portion of the first portion of the video content is not displayed while displaying the second portion of the video content…” and used in combination with all of the other limitations of claim 2.

10. 	Claims 9-10 depend on allowable claim 2. Therefore, the dependent claims are also held allowable.

11.	 Regarding claim 13, the prior art does not teach or fairly  “…displaying, via the display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; while displaying the first portion of the video content, detecting, via the camera, a second range of movement of the first subject; and in response to detecting the second range of movement of the first subject: in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of movement is larger than the first range of movement, displaying, via the display device, a second portion of the video content, larger than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a respective portion of the second portion of the video content is not displayed while displaying the first portion of the video content…” and used in combination with all of the other limitations of claim 13.

Claims 15-21 depend on allowable claim 13. Therefore, the dependent claims are also held allowable.

13.	 Regarding claim 14, the prior art does not teach or fairly suggest “…displaying, via a display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; while displaying the first portion of the video content, detecting, via a camera, a second range of movement of the first subject; and in response to detecting the second range of movement of the first subject: in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of movement is larger than the first range of movement, displaying, via the display device, a second portion of the video content, larger than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a respective portion of the second portion of the video content is not displayed while displaying the first portion of the video content…” and used in combination with all of the other limitations of the claim 14.

14. 	Claims 22-28 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.

15.	 Regarding claim 29, the prior art does not teach or fairly suggest “…displaying, via the display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; while displaying the first portion of the video content, detecting, via the camera, a second range of movement of the first subject; and in response to detecting the second range of movement of the first subject: in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of movement is smaller than the first range of movement, displaying, via the display device, a second portion of the video content, smaller than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a respective portion of the first portion of the video content is not displayed while displaying the second portion of the video content…” and used in combination with all of the other limitations of the claim 29.

16. 	Claims 30-31 depend on allowable claim 29. Therefore, the dependent claims are also held allowable.

claim 32, the prior art does not teach or fairly suggest “…displaying, via a display device, a first portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein the first portion of the video content includes a first subject having a first range of movement; 10 4859-0123-2146, v. 1Application No.: 17/452,167Docket No.: 106842065704 (P22917USC4) while displaying the first portion of the video content, detecting, via a camera, a second range of movement of the first subject; and in response to detecting the second range of movement of the first subject: in accordance with a determination that the second range of movement satisfies one or more criteria, maintaining display, via the display device, of the first portion of the video content including the first subject; and in accordance with a determination that the second range of movement does not satisfy the one or more criteria, including a criterion that is not satisfied when the second range of movement is smaller than the first range of movement, displaying, via the display device, a second portion of the video content, smaller than the first portion of the video content, wherein the second portion of the video content corresponds to the second range of movement of the first subject, and at least a respective portion of the first portion of the video content is not displayed while displaying the second portion of the video content…” and used in combination with all of the other limitations of the claim 32.

18. 	Claims 33-34 depend on allowable claim 32. Therefore, the dependent claims are also held allowable.

. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/11/2022